904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michelle M. ETLIN,v.Vladimir N. ETLIN:  John Doe;  Jane Doe, Defendants-Appellees,andFriedlander, Esq.;  Martin Gannon, Esq.;  Paul Robinson;Fathers United for Equal Rights of Virginia, Incorporated;F. Bruce Bach, Judge;  Kaletah Carroll;  Helen JohnsOssofsky, M.D.;  Richard B. Todhunter, M.D.;  AlekShnekendorf;  Svetlana Shnekendorf;  the County ofArlington, Virginia, Defendants.
No. 89-1558.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 26, 1990.Decided:  May 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-504-A).
Michelle N. Etlin, appellant pro se.
Jerome Peyser Friedlander, II, Friedlander, Friedlander & Brooks, Arlington, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Michelle Etlin appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Etlin v. Etlin, C/A No. 89-504-A (E.D.Va. Sept. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED